DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 19 October 2021.  Claims 1-10 and 12-13 are pending. Claims 1-10 are currently amended, claim 11 is cancelled, and claims 12-13 are new.  

Response to Arguments
Applicant’s amendments/arguments, with respect to the objections to claims 1-10 as set forth in the Office Action of 24 June 2021 have been fully considered and are persuasive.  As such, the objections to claims 1-11 has been withdrawn.
Applicant’s amendments and/or arguments, with respect to the double patenting of claims 1-10 as set forth in the Office Action of 24 June 2021 have been fully considered are persuasive.  As such the double patenting for claims 1-10 is withdrawn. 
Applicant’s amendments and/or arguments, with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 24 June 2021 have been fully considered are persuasive.  However, applicant’s amendments raises new 112f interpretation as set forth in this office action. 
Applicant’s amendments/arguments, with respect to the rejection of claims 1-10 under 35 USC 112(a) as set forth in the Office Action of 24 June 2021 have been fully considered and are persuasive. As such the rejection under 35 USC 112(a) for claims 1-10 is withdrawn. 
Applicant’s amendments, with respect to the rejection of claims 1-10 under 35 USC 112(b) as set forth in the Office Action of 24 June 2021 have been fully considered and are persuasive.  However, applicant’s amendments raises new 112b rejection(s) as set forth in this office action.
Applicant’s arguments with respect to claims 1-7, 10, and 11 under USC 103 as being unpatnentable over Keen in view of Lewis, Claim 8 under USC 103 as being unpatnentable over Kean in view of Lewis in view of Yuying, and Claim 9 under USC 103 as being unpatentable over Lewis in view of Kean in view of Maheshwari have been fully  considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendments/arguments with respect to the rejection of claims 1-10 and 12-13 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive (see examiner’s response below). 
Applicant specifically notes that the recitations of the one or more first sensors, the plurality of second sensors, and the one or more processing modules, and the respective configurations thereof. Such features are clearly not capable of being 
Examiner respectfully disagree, sensors and processing modules are ancillary tools necessary to gather data and does not amount to anything to “not capable of human mind”.  Human mind is capable of data gathering regardless of the data sources.  The data gathering does not integrate into practical application. The one or more sensors and a plurality of second sensor are recited at a high level of generality (claimed generically) and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the exception. These limitations are recited at a high level of generality (i.e. as a general means for data gathering. And amount to mere generic data gathering components. Furthermore, the recited additional limitation(s) of an autonomous truck, a drive by wire kit, and one or more processing modules are recited at a high level of generality and merely function to automate the generating steps.  
Furthermore, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-10 and 13 under USC 101 is maintained herein.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “one or more processing modules configured to...” in claims 1-10 and 12-13 to perform function to “determine”, “control’, and “identify”. 
“one or more processing module” as recited in claims 1-10 and 12-13 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 2-10 and 12-13 are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim limitation “one or more processing modules” as recited in claims 1, 3-10, and 13 have been interpreted under 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, because they use a generic placeholder coupled with functional language “determine”, “control”, and “identify” without reciting sufficient structure to achieve the function.  These phrases could be interpreted to be hardware, software, etc.  Any of these interpretations would change the scope of the claim.  Therefore, the claim as presently drafted fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  applicant regards as the invention rendering the claim indefinite.  If the claimed subject matter is software, Applicant is required to show adequate algorithm from the disclosure of the specification capable of carry out the function. Appropriate correction is required.
Further in claim 7 line 5, the recited limitation “in response to road features detected by the one or more first sensors moving by more than a predetermined values” is indefinite. It is not clear to the examiner what is moving is in response to road features moving or the one or more first sensors moving. Examiner interprets the limitation such that the road features are moving not the sensors. 
Claims 2 and 12 are rejected for being dependent upon a rejected claim

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 101 because independent claims 1 and 16 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  

The claims recite(s) the additional limitations of one or more sensors configured to detect road features, a plurality of second sensors detecting weight of a load, autonomous truck, a drive by wire kit, and one or more processing modules send, via the communication system an alert, and control, via the drive-by-wire kit, the autonomous truck to follow the modified trajectory. The sending step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining (identifying) step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Furthermore, the control of the 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the sending and control steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-10 and 12-13 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-10 and 12-13 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (US20120092486) in view of Lewis et al (US20150285650) in view of Hase et al (US20190286148) in view of Rodoni (US20160379152).
With respect to claim 1, McDaniel teaches a system for a mining or construction autonomous truck (see at least [0003] and [0015]), the system comprising: one or more first sensors mounted on the autonomous truck (see at least [0016]); a drive-by-wire kit installed in the autonomous truck (see at least [0024]); a communication system (see at least [0020]), and one or more processing modules operatively coupled to the one or more first sensors, the plurality of second sensors, the drive-by-wire kit, and the communication system (see at least [0016] and [0020-0021]), wherein the one or more processing modules are configured to: determine an initial trajectory for the autonomous truck from a starting location to a second location (see at least [0003], [0013] and [0031], McDaniel discloses determining an initial trajectory to unload materials, or dumping locations, the payload may be loaded onto the machine, the machine then travel along haul route from the mine location (initial location) to the processing region (second location)); control, via the drive-by-wire kit, the autonomous truck to follow a modified trajectory (see at least [0003-0004], [0024], and [0031], McDaniel discloses control unit operating the  transport machine, to follow the modified trajectory to the second location).
However, McDaniel do not specifically teach the first sensors are configured to detect road features; determining the modified trajectory that incorporates variations from the initial trajectory within traversable road so as to flatten existing ruts or reduce creation of new ruts in the road. Lewis teaches the first sensors are configured to detect road features (see at least [0112-0113]); determining the modified trajectory that incorporates variations from the initial trajectory within traversable road so as to flatten existing ruts or reduce creation of new ruts in the road (see at least [0121-0122], Lewis teaches generating paths that are periodically varied to prevent build-up of ruts.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified McDaniel to incorporate the teachings of Lewis wherein the first sensors are configured to detect road features and determining the modified trajectory that incorporates variations from the initial trajectory within traversable road so as to flatten existing ruts or reduce creation of new ruts in the road. This would be done to create a system which optimizes efficiency and safety of an unmanned vehicle (see Lewis para 0035). 
Furthermore, McDaniel as modified by Lewis do not specifically teach detecting weight of a load carried by the autonomous truck, a change in weight of the load carried (see at least 0037]), a change in weight of the load carried by the autonomous truck en route to the second location (see at least [0067] and [0084], Hase teaches detecting a change of weight on the vehicle (load and vehicle weight).); identifying the detected change in weight as debris that has been dropped from the autonomous truck and a location of the dropped debris along the modified trajectory (see at least [0023-0024], [0035], [0067] and [0084], Hase teaches detecting a weight change of the vehicle and identifying the change in the weight as fallen load. Debris is an obvious variation of loads that trucks transport.); and send, via the communication system, an alert regarding the identified location of the dropped debris to another vehicle, a centralized monitoring system, or an operator (see at least [0035] and [0069-0070]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified McDaniel as modified by Lewis to incorporate the teachings of Hase of detecting weight of a load carried by the autonomous truck, a change in weight of the load carried by the autonomous truck en route to the second location; identifying the detected change in weight as debris that has been dropped from the autonomous truck and a location of the dropped debris along the modified trajectory; and send, via the communication system, an alert 
Moreover, McDaniel as modified by Lewis and Hase do not specifically teach a plurality of second sensors mounted on the autonomous truck, each second sensor being configured to detect a weight of a load carried by the autonomous truck on a corresponding wheel of the autonomous truck, detect the change in weight of the load via the plurality of second sensors. Rodoni teaches a plurality of second sensors mounted on the autonomous truck (see at least [0032]), each second sensor being configured to detect a weight of a load carried by the autonomous truck on a corresponding wheel of the autonomous truck (see at least [0032], Rodoni teaches plurality of sensors (42) detecting weight/volume of payload.), detect the change in weight of the load via the plurality of second sensors (see at least [0032] and [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified McDaniel as modified by Lewis and Hase to incorporate the teachings of Rodoni of a plurality of second sensors mounted on the autonomous truck, each second sensor being configured to detect a weight of a load carried by the autonomous truck on a corresponding wheel of the autonomous truck, detect the change in weight of the load via the plurality of second sensors. This would be done to improve efficiency of a service vehicles r by monitoring operations of individual service vehicles (see at least 0029). 
With respect to claim 2, McDaniel teaches wherein the one or more first sensors comprises a laser detection and ranging (LADAR) system, a stereo, camera, a radio detection and ranging (RADAR) system, a visible light camera, an infrared camera, or any combination of the foregoing (see at least [0016] and [0020]). 
With respect to claim 3, McDaniel as modified by Lewis, Hase, and Rodoni teaches wherein the plurality of second sensors comprises a strain gauge, an inertial measurement unit or any combination of the foregoing (see Lewis at least [0038], see claim 1 above for rationale of obviousness, motivation and reason to combine.). 
With respect to claim 4, McDaniel teaches wherein the one or more processing modules are further configured to: share, via the communication system, indicating the road features detected by the one or more first sensors with other vehicles (see at least [0007], and [claim 1]).
With respect to claim 9, McDaniel as modified by Lewis, Hase, and Rodoni teach wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon an operator in response to the detected change in weight exceeding a predetermined value (see Hase at least [0068-0069], [0072], [0084-0086], and [0111], see claim 1 above for rationale of obviousness, motivation and reason to combine.).
With respect to claim 10, McDaniel teaches wherein the one or more processing modules are further configured to: send, via the communication system, information regarding detected road conditions to other vehicles, a centralized monitoring system, or both (see at least [0007] and [0020]).
With respect to claim 12, McDaniel as modified by Lewis and Hase teach wherein the alert regarding the identified location is sent to another autonomous truck subsequently en route to the second location (see Hase at least [0068-0069], [0072], [0084-0086], and [0111], see claim 1 above for rationale of obviousness, motivation and reason to combine.).
With respect to claim 13, McDaniel as modified by Lewis, Hase, and Rodoni teaches controlling, via the drive-by-wire kit, the autonomous truck to follow a further modified trajectory (see McDaniel at least [0003-0004], [0024], and [0031], McDaniel discloses control unit operating the transport machine, to follow the modified trajectory to the second location); wherein the one or more processing modules are further configured to: receive, via the communication system, a second alert indicating a second location of previously dropped debris along the modified trajectory (see Hase at least [0069-0070], Hase teaches notifying another vehicle traveling in the periphery of any load that has fallen to avoid colliding with the load.); determine a further modified trajectory that avoids the previously dropped debris at the second location. See at least [0042] and [0055], see claim 1 above for rationale of obviousness, motivation and reason to combine.).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (US20120092486) in view of Lewis et al (US20150285650) in view of Hase et al (US20190286148) in view of Rodoni (US20160379152) in view of Kean (US20190073762).
With respect to claim 5, McDaniel as modified by Lewis, Hase, and Rodoni do not specifically teach wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon a road grader or an operator in response to a depth of a rut detected by the one orPage 3 of 9U. S. Application No. 16/601,775 Attorney Docket No. RRO3-064-01more first sensors exceeding a predetermined value. Kean teaches wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon a road grader or an operator in response to a depth of a rut detected by the one or Page 3 of 9U. S. Application No. 16/601,775 Attorney Docket No. RRO3-064-01 more first sensors exceeding a predetermined value (see at least [0047-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified McDaniel as modified by Lewis, Hase, and Rodoni to incorporate the teachings of Kean wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon a road grader or an operator in response to a depth of a rut detected by the one or more first sensors exceeding a predetermined value. This would be done to increase the safety of traveling vehicles by monitoring traveled surface performing any repairs needed to the route. 
With respect to claim 6, McDaniel as modified by Lewis, Hase, Rodoni, and Kean teach wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon a road grader or an operator in response to a depth of a puddle detected by the one or more first sensors exceeding a predetermined value (see Kean at least [0047-0051], see claim 5 above for rationale of obviousness, motivation and reason to combine.). 
With respect to claim 7, McDaniel as modified by Lewis, Hase, Rodoni, and Kean teach wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon an operator in response to road features detected by the one or more first sensors moving by more than a predetermined value (see Kean at least [0009], [00035], and [0048-0051], see claim 5 above for rationale of obviousness, motivation and reason to combine.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al (US20120092486) in view of Lewis et al (US20150285650) in view of Hase et al (US20190286148) in view of Rodoni (US20160379152) in view of Gui Yuying (CN106627456).
NOTE: see uploaded machine translation of (CN106627456) for mapping of the claim that was uploaded on 24 June 2021. 
With respect to claim 8, McDaniel as modified by Lewis, Hase, and Rodoni do not specifically teach wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon an operator in response to detection of a sharp object within the traversable road by the one or more first sensors. Gui Yuying teaches wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon an operator in response to detection of a sharp object within the traversable road by the one or more first sensors (see at least [Page 2-3]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified McDaniel as modified by Lewis,  to incorporate the teachings of Guy Yuing wherein the one or more processing modules are further configured to: send, via the communication system, a signal to summon an operator in response to detection of a sharp object within the traversable road by the one or more first sensors. This would be done to further increase the safety and stabilization of the vehicle (see Gui Yuying page 2). 

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in the office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667